

116 HR 2813 IH: Asylum Seeker Work Authorization Act of 2019
U.S. House of Representatives
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2813IN THE HOUSE OF REPRESENTATIVESMay 16, 2019Ms. Pingree (for herself, Ms. Jayapal, Ms. Omar, Mr. McGovern, and Ms. Ocasio-Cortez) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo permit aliens seeking asylum to be eligible for employment in the United States and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Asylum Seeker Work Authorization Act of 2019. 2.Employment authorization for aliens seeking asylumParagraph (2) of section 208(d) of the Immigration and Nationality Act (8 U.S.C. 1158(d)) is amended to read as follows:
			
				(2)Employment authorization
 (A)EligibilityThe Secretary of Homeland Security shall authorize employment for an applicant for asylum who is not in detention and whose application for asylum has not been determined frivolous.
 (B)ApplicationAn applicant for asylum who is not otherwise eligible for employment authorization shall not be granted such authorization prior to 30 days after the date of filing of the application for asylum.
 (C)TermEmployment authorization for an applicant for asylum— (i)shall be for a period of 1 year; and
 (ii)shall be renewable for additional 1-year periods for the entire continuous period necessary to adjudicate the applicant’s asylum claim, including administrative or judicial review.. 
		